DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correspondence
The examiner acknowledges receipt of IDS, amendment and request for continued examination under 37 CFR 1.114 filed 08/03/2022.
Claims 1 and 11 are amended.
New claims 23-24 are added. 
Claims 1-6, 9-13, 16-19 and 22-24 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
 
Information Disclosure Statement
The IDS filed 08/03/2022 have been considered.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 11/09/2020 is acknowledged.  The traversal is on the ground(s) that the groups are linked by same technical feature and that the claims have been deemed novel and inventive in the international stage.  This is not found persuasive because the basis for the restriction is the linked technical feature is not novel and as such does not make contribution over the art.
The requirement was deemed proper and would have been made FINAL.
However, the prior art applied in the office action of 02/17/2021 applies the composition to hair and rinses of the composition, claims 1-13 and 16-22 dependent from claim 11 were included with the elected claims 1-10 and examined.
Therefore, because claims 11-13 and 16-22 that would have been withdrawn from examination were examined with elected claims 1-10, the restriction requirement as set forth in the Office action mailed on 09/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-6, 9-13, 16-19 and 22 and new claims 23-24 are under examination after the cancelation of claims 7-8, 14-15 and 20-21 on 07/15/2021.
Response to Arguments
Claim Rejections - 35 USC § 102
Claim(s) 1-5, 9, 11-12, 16-18 and 22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by UEHARA et al. (US 20150093347 A1, submitted by applicant in form 1449 on 02/10/2022):
Applicant argues that UEHARA should be withdrawn because UEHARA does not teach the hydrophobically modified anionic polymer as currently amended where the hydrophobic modification comprises alkylation and the alkyl group comprises 12-30 carbon atoms while in UEHARA, the alkyl group is from 1-5 carbon atoms.
Response: The rejection over UEHARA is maintained below.   Applicant’s argument is not persuasive because the deposition polymer in UEHARA is anionic (paragraph [0043]) and comprises copolymer of vinyl monomer (A) and vinyl monomer (B) and may be vinyl monomer (C) (paragraphs [0045] and [0060]).   The hydrophobic group in (A) has 3-22 carbon atoms, and preferably 20 or 18 carbon atoms (paragraphs [0048]-[0050]), and monomer (C) has 12-22 carbons (paragraph [0060]).   20 or 18 or 12-22 anticipates the claimed alkyl group length of 12-30 carbon atoms in currently amended claims 1 and 11.

Claim Rejections - 35 USC § 103
Rejection under 35 U.S.C. 103 over EVERAERT et al. (WO 2006010440 A1) in combination with Giles et al. (WO 2009/153281 A1):
Applicant argues that the examiner fails to meet the burden of establishing prima facie case of obvious because the composition as currently amended excludes the stearic acid in Giles.   Each of the acids in claim 1 is water soluble and stearic acid is highly insoluble in water.   Therefore, applicant argues that the skilled artisan would have no motivation to combine Giles with EVERAERT.   Citing Bausch & Lomb v. Barnes-Hind/Hydrocurve, Inc., 796 F.2d 443, 447-49, 230 USPQ 416, 419-20 (Fed. Cir. 1986), applicant appears to argue that the office action is ignoring limitation that the role of the water soluble acid is to protonate amidoamine and that stearic acid would not protonate amidoamine. 
Response: The current amendment to claims 1 and 11 requires the water soluble organic acid to be lactic acid or acetic acid or tartaric acid or fumaric acid or mixtures of these acids.   The examiner agrees that stearic acid is insoluble in water.   However, the comprising language of the composition is open and does not really exclude the stearic acid.   Also, the primary reference, EVERAERT, teaches water soluble acids lactic acid, acetic acid, tartaric acid and fumaric acid.   The rejection is not about substituting the lactic acid, acetic acid, tartaric acid and fumaric acid with the stearic acid of Giles.   Rather, Giles was relied upon for teaching rinse-off hair composition containing hydrophobically modified anionic polymer, the hydrophobically modified anionic polymer provides better rinse-off properties.   Giles was not relied upon for teaching stearic acid.   EVERAERT addresses rinse off hair care composition.   Giles teaches that hydrophobically modified anionic polymer provides better rinse of properties such that at the effective date of the invention the artisan would be motivated to include hydrophobically modified anionic polymer in the rinse off composition of EVERAERT with the expectation that the rinse of composition of EVERAERT would have predictable better rinse off properties as taught by Giles.   The comprising language of the claims does not exclude the stearic acid of Giles.   The primary reference EVERAERT teaches the non-amphiphilic organic acids of the instant claims, namely:- acetic acid, tartaric acid, fumaric acid or mixtures thereof (page 22, lines 16-23 of EVERAERT).    Thus, EVERAERT and Giles, being in the hair rinse off composition arts are combinable.    The compositions of EVERAERT and Giles have conditioning effect on hair (at least page 18, lines 19-23 of EVERAERT and at least page 1, lines 3-4 of Giles).   Therefore, the teaching in the claims for water soluble organic acids was not ignored and as such, the rejections do not violate the findings in Bausch & Lomb v. Barnes-Hind/Hydrocurve, Inc., 796 F.2d 443, 447-49, 230 USPQ 416, 419-20 (Fed. Cir. 1986).
Applicant argues that the data in Examples 5 and 6 of the application as filed compares the composition of Giles containing stearic acid with that of the instant composition comprising water soluble lactic acid.   The data finds that the viscosity of the gel phase is markedly reduced when a soluble acid is used so that it is washed away during rinse with reduced amount of water compared with the composition of Giles.   There is no teaching in Giles towards choosing acids based on the criterion of solubility, a technical effect not found in Giles and EVERAERT.   The rejection is based on impermissible hindsight reconstruction of applicant’s disclosure, citing In re Deuel, 51 F.3d 1551, 1558 (Fed Cir 1995). 
Response: The rejection of record is based on EVERAERT.   Giles was relied upon for teaching rinse-off hair composition containing hydrophobically modified anionic polymer, the hydrophobically modified anionic polymer provides better rinse-off properties.   Giles was not relied upon for teaching stearic acid.   EVERAERT addresses rinse off hair care composition.   Giles teaches that hydrophobically modified anionic polymer provides better rinse of properties such that at the effective date of the invention the artisan would be motivated to include hydrophobically modified anionic polymer in the rinse off composition of EVERAERT with the expectation that the rinse of composition of EVERAERT would have predictable better rinse off properties as taught by Giles.   The comparative composition used in examples 5 and 6 does not contain acetic acid, tartaric acid, fumaric acid or mixtures thereof.   Giles was relied upon for teaching rinse-off hair composition containing hydrophobically modified anionic polymer, the hydrophobically modified anionic polymer provides better rinse-off properties.   Giles was not relied upon for teaching stearic acid.   The rejection was not based on applicant’s disclosure.   Therefore, the rejections on record does not violate the findings in In re Deuel, 51 F.3d 1551, 1558 (Fed Cir 1995).      
Applicant argues that new claims 23-24 are novel and unobvious as these claims require alkyl groups to have 12-30 carbon atoms.
Response: The examiner disagrees because at least UEHARA teaches alkyl groups of 20, 18 and 12-22 carbon atoms (paragraphs [0048]-[0050] and [0060]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is dependent from claim 1 through claim 4.   Claim 18 is dependent on claim 11 through claim 17.   Claims 1 and 11 as currently amended have limited the alkyl groups to ones having between 12-30 carbon atoms.   The alkyl groups in claims 5 and 18 are carbon atom 6-30 while claims 1 and 11 have carbon atoms 12-30.   Therefore, claims 5 and 18 are ambiguous. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 11-12, 16-18 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by UEHARA et al. (US 20150093347 A1, submitted by applicant in form 1449 on 02/10/2022).
UEHARA teaches hair conditioning composition (see at least the title and abstract) comprising water or aqueous carrier (paragraphs [0010] and [0040]-[0042], claim 1), cationic surfactant such as stearamidoethyldiamine (paragraphs [0007], [0010], [0011], [0017], [0019], [0027]), the cationic surfactant is used in combination with acids such as lactic acid, acetic acid, fumaric acid and tartaric acid (paragraph [0028]) and deposition polymer that is anionic and comprises vinyl monomer  (A) with carboxyl group and vinyl monomer B having the structure of CH2=C(R1)-CO-X-(Q-O)r-R2 (paragraph [0009]).   The composition also contains fatty alcohol with cetyl alcohol (C16), stearyl alcohol (C18), and behenyl alcohol (C22) being the preferred alcohol (paragraphs [0031], [0034]-[0035]).   
For the claims, the water in the composition of UEHARA meets the limitation 1 (c) and 11 (c), stearamidoethyldiamine meets the limitation of 1 a) i) and 11 a) i) and 9 and 22, lactic acid, acetic acid and fumaric acid meets the limitation of 1 a) ii) and 11 a) ii), the deposition polymer as copolymer of vinyl monomers having acrylate groups and hence acrylate polymers meets the limitation of 1 b), 11 b) and claims 2-3 and 12 and 16,    UEHARA teaches anionic deposition polymer (paragraph [0043]) and comprises copolymer of vinyl monomer (A) and vinyl monomer (B) and may be vinyl monomer (C) (paragraphs [0045] and [0060]).   The hydrophobic group in (A) has 3-22 carbon atoms, and preferably 20 or 18 carbon atoms (paragraphs [0048]-[0050]), and monomer (C) has 12-22 carbons (paragraph [0060]). 20 or 18 or 12-22 carbon atoms as the alkyl groups anticipate the claimed alkyl group length of 12-30 carbon atoms in currently amended claims 1 and 11 and claim 4 and claim 18; 16-30 carbon atoms of claim 5; 16-28 carbon atoms of new claim 23; and 18-24 carbon atoms of new claim 24.   Acrylate/methacrylate having 20 carbon atoms (paragraph [0048]) for vinyl monomer A meets the limitation of alkylation of claim 4-5 and 17-18 and new claims 23-24.   The method of saving water comprises the step of applying the composition to the hair and rinsing the hair with water.   UEHARA teaches applying the hair conditioning composition to hair (paragraphs [0037], [0113]) and the composition is rinsed (paragraphs [0103], [0111, [0113]) rinsing with water (paragraph [0121]).  UEHARA’s method meets the limitation of the method of claim 11. 
The teachings of UEHARA anticipate claims 1-5, 9, 11-12, 16-18 and 22-24.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-13, 16-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over EVERAERT et al. (WO 2006010440 A1) in combination with Giles et al. (WO 2009/153281 A1). 
Claim 1 is directed to composition comprising a) conditioning base that comprises i) amidoamine having from 10-22 carbon atoms, ii) water soluble non-amphiphilic acid, where the water soluble non-amphiphilic acid is organic and selected from the group consisting of lactic acid, acetic acid, tartaric acid, fumaric acid and mixtures thereof, iii) fatty alcohol having 8-22 carbon atoms, b) hydrophobically modified anionic polymer and c) water. 
The recitation of conditioning base is the intended use of the composition.
EVERAERT teaches rinse-off hair care composition that comprises water-soluble non-ionic polymer or ethylene oxide and water-soluble, nonionic cellulose ether (see the whole document, with emphasis on page 1, lines 5-8; page 3, lines 15-19).   EVERAERT teaches compositions contain cationic surfactants such as combination of amidoamines (see at least page 18, lines 25-30; page 20, lines 20-26) and preferred amidoamines are listed on page 21, lines 21-31) and of those the most preferred are stearamidopropyldimethylamine, stearamidoethyldiethylamine, and mixtures thereof (page 22, lines 1-3) and acid (page 21, line1) and the acid is mineral or organic and specifically acetic acid, tartaric acid, hydrochloric acid, fumaric acid or mixtures of these acids are preferred (page 22, lines 16-23).   EVERAERT teaches that the primary role of the acid is to protonate the amidoamine (page 22, lines 25-29).   The acid is included in sufficient amount to protonate all the amidoamine present (page 23, lines 1-4).   The composition typically contains fatty alcohols that comprise from 8 to 22 carbon atoms (page 23, line 18-30) and cationic surfactants such as Behenyltrimethyl ammonium chloride (page 20, line 12).   The compositions of EVERAERT are generally aqueous containing water (page 8, lines 9-16).  
Thus, EVERAERT teaches composition containing amidoamine (a i)), C8-C22 fatty alcohol (a iii)), acetic acid, tartaric acid, fumaric acid or mixtures (a ii)), and water.   The comprising language of the instant claims is open.
 The composition of EVERAERT differs from the composition of instant claim 1 because the EVERAERT composition does not contain hydrophobically modified anionic polymer.
Giles discloses rinse-off hair conditioning composition comprising hydrophobically modified anionic polymer present at from 0.01 to 5 wt% and more preferably at 0.05 to 1 % by wt, which is disclosed to be acrylate or methacrylate polymer and the modification is by alkylation, where the alkyl group comprises 6-30 carbons and a preferred polymer is ACULYN (Acrylates/Beheneth-25 Methacrylate Copolymer) (see the whole document with emphasis on page 1, lines 9-28; page 2, lines 1 and 2).   The composition of Giles also contains stearamidopropyl dimethylamine (Example 1, Table on page 17) which is an amidoamine.   The conditioning composition is topically applied to the hair (page 6, lines 20-22) and with ease of rinse-off (page 18, line 13).   Cetearyl alcohol (at least Example 1, Table on page 17) is a fatty alcohol.   The composition of Giles also contains stearic acid (Example 1, Table on page 17) and the comprising language of the claims is open.   The composition of Giles also contains conditioning surfactant (page 6, lines 20, 21, 29-31; page 7, lines 1-9) and is present at 0.01-10% (page 7, lines 19-22; page 14, lines18-19) and Behenyltrimethyl ammonium chloride, which is a suitable surfactant (page 6, line 31) is present in example 1, Table on page 17 at 1.05%.   Giles teaches that the hydrophobically modified anionic polymer provides better rinse-off properties (page 1, lines 9-11).   
Both compositions of Giles and EVERAERT are compositions for hair care and are rinse-off compositions that also function as hair conditioners (see the whole documents, at least page 6, lines 17, 20 and 29 of Giles; and at least page 1, line 7, page 13, line14, page 18, lines 19, 22 and 25-27, page 23, lines 11-16 of EVERAERT).
Therefore, for claim 1, at the effective date of the invention one having ordinary skill in the art would have been motivated to include the hydrophobically modified anionic polymer of Giles into the composition of EVERAERT with the expectation that the addition of the hydrophobically modified anionic polymer would predictably provide better rinse-off properties to the rinse-off composition of EVERAERT as taught by Giles.   It would have been prima facie obvious to combine the two rinse-off compositions of EVERAERT and Giles to form a third rinse-off composition for the predicable use as hair care conditioning composition that contains hydrophobically modified anionic polymer that would predictably provide better rinse-off properties to the rinse-off composition of EVERAERT.     
For claim 2 and 3 and 12 and 16, the ACULYN (Acrylates/Beheneth-25 Methacrylate Copolymer), which is specific hydrophobic modified anionic polymer renders the acrylate/methacrylate of claim 2 and 3 and 12 and 16 prima facie obvious. 
For claims 4-5 and 17-18 and new claims 23-24, Giles teaches that the modification is by alkylation where the alkyl group comprises 6-30 carbons and a preferred polymer is ACULYN (Acrylates/Beheneth-25 Methacrylate Copolymer) (claims 5 and 6; page 1, lines 17-23) thereby rendering claims 4-5 and 17-18 prima facie obvious.
For claims 6 and 19, the hydrophobically modified anionic polymer in Giles is present at from 0.01 to 5 wt% and more preferably at 0.05 to 1 % by wt (page 2, lines 1-2).
For claims 9 and 22, stearamidopropyl dimethylamine (Giles) and stearamidopropyldimethylamine, stearamidoethyldiethylamine, and mixtures thereof (EVERAERT) renders prima facie obvious the requirement of claim 9.
For claim 10, Behenyltrimethyl ammonium chloride, which is a cationic surfactant is present in example 1, Table on page 17 at 1.05% rendering prima facie obvious the requirement of claim 10.
For claim 11, Giles applies its composition to hair (page 6, lines 20-23) and EVERAERT topically applies it composition to hair (page 8, lines 3-4 and 23-24; page 18, lines 25-27; page 27, lines 22-31) such that the composition of EVERAERT as modified by Giles would be expected to be applied to hair rendering the claim prima facie obvious.   
Thus, since the method of saving water during a conditioning process involves the step of applying the composition to the hair and rinsing with water, and since the modified composition of Giles and EVERAERT, which is the same composition that is used in the method of claim 11, is applied to hair and then rinsed, it flows that the method of claim 11 is rendered prima facie obvious because water is saved by the application to hair of the composition and rinsing the hair with water.   
 For claim 13, Since Giles and EVERAERT apply the same composition as is used in claim 11 and rinses the hair, it would be reasonable to expect that the rinsing process would be continued until constant friction is reached.   
EVERAERT in combination with Giles renders claims 1-6, 9-13, 16-19 and 22-24 prima facie obvious.
No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLESSING M FUBARA/Primary Examiner, Art Unit 1613